PER CURIAM: *
This is an appeal of the district court’s summary judgment in favor of appellee. We have considered this appeal on the basis of the briefs, expert testimony, oral argument, and other relevant portions of the record. Having done so, we affirm the district court, essentially for the reasons stated in the district court’s order regarding motions for summary judgment.
AFFIRM.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.